DETAILED ACTION
The present Office action is in response to the amendments filed on 29 JANUARY 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 14, and 19 have been amended. No claims have cancelled or added. Claims 1-19 are pending and herein examined. No new subject matter has been incorporated as part of the amendments.

Response to Arguments
Applicant's arguments filed 29 JANUARY 2021 have been fully considered but they are not persuasive.
With regard to claim 1, rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2017/0208336 A1 (hereinafter “Li”) in view of U.S. Publication No. 2020/0195924 A1 (hereinafter “Hsiang”), Applicant alleges:
A. “Li does not, however, disclose or suggest determining that a coding unit of an image is located on an image on an image boundary due to the coding unit including a first portion located inside the image boundary and a second portion located outside the image boundary - as required by amended independent claim 1. Instead, Li merely describes that, according to a specific implementation in which the video encoder 22 is configured to signal a particular subset of supported partition types as a high-level syntax element, the video encoder 22 may skip signaling of the partition type when 
The Examiner respectfully disagrees. Applicant cites ¶ [0081] of Li and alleges the disclosure is distinct from the claim without articulating any rationale. From ¶ [0081] it is clear a partitioning of the CTU at a picture boundary has caused a first child node to be inside the picture boundary and a second child to be outside the picture boundary. Therefore, the CTU is located “on the image boundary due to the coding unit including a first portion located inside the image boundary and a second portion located outside the image boundary,” as required by the claim.
B. “Furthermore, Li does not disclose or suggest performing, based on relative sizes of a first portion of a coding unit located inside an image boundary and a second portion of a coding unit located outside an image boundary, a boundary partition processing on the coding unit. In contrast, Li contemplates that when a picture boundary dictates that a region to be coded be smaller than a CTU, only one partitioning type would be supported. See Li, paragraph [0105]. Accordingly, Li does not disclose or suggest performing a boundary partitioning process on the coding unit that involves different types of partitioning based on relative sizes of said first portion located inside the image boundary and said second portion located outside the image boundary.” (Remarks, p. 3.)
The Examiner respectfully disagrees. Paragraph [0105] of Li discloses, “In one example, only symmetric binary-tree is used for the forced split and no partitioning type is signaled. In some examples, at a certain depth, the partitioning type may be derived based on previously coded information, such as slice type, CTU depth, CU position.” The disclosure of ¶ [0105] expressly discloses using different partitioning types dependent on the situation, including different CU positions. This is because symmetric See Li, FIG. 3. An example of this would be when the coding unit is symmetrically divided by the picture boundary then a symmetric partition would be selected. Furthermore, for teaching the explicit partitioning type for triple tree partitioning and asymmetric partitioning when at the picture boundary, the disclosure of Hsiang is relied upon in the rejection.
C. “For the foregoing reasons, it is respectfully submitted that Li fails to disclose or suggest at least the foregoing features of amended independent claim 1. It is further respectfully submitted that Hsiang fails to cure the above described deficiencies of Li with respect to amended independent claim 1. In contrast, Hsiang merely describes that out-of-bounds coding units are split by one of a variety of different 1-D splitting types that include, e.g., asymmetric binary-tree splitting, symmetric triple-tree splitting, and asymmetric triple-tree splitting. See Hsiang, paragraph [0058]. Hsiang does not, however, disclose or suggest performing a boundary partition processing on the coding unit that involves different types of partitioning based on relative sizes of said first portion located inside the image boundary and said second portion located outside the image boundary. Accordingly, Hsiang fails to overcome the above described deficiencies of Li with respect to amended independent claim 1.” (Remarks, pp. 3-4.)
The Examiner respectfully disagrees. Hsiang discloses in FIGS. 2, 3, and 6 multiple partition types dependent on symmetrical properties of the coding units. Utilizing this principle of symmetrical partitioning, when the CTU is at the boundary and it matches one of the symmetrical or asymmetrical partitioning types, it’ll use the corresponding partitioning type. FIGS. 8A, 8B, 9A, and 9B disclose partitioning on the image boundary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0208336 A1 (hereinafter “Li”) in view of U.S. Publication No. 2020/0195924 A1 (hereinafter “Hsiang”).
Regarding claim 1, Li discloses an image coding apparatus ([0035], ll. 2-4, “Techniques for processing video data may be performed by any digital video encoding and/or decoding device or apparatus”), comprising: 
at least one processor ([0042], ll. 1-3, “Video encoder 22 and video decoder 30 each may be implemented as any of a variety of suitable encoder or decoder circuitry, such as one or more microprocessors”) configured to:
determine that a coding unit of an image is located on an image boundary ([0105], ll. 14-17, “when nearing a picture boundary, a region to be coded may be smaller than a CTU. Consequently, in this example, CTUs may be forced to be split to fit for the picture boundary”) the coding unit being located on the image boundary due to the coding unit including a first portion located inside the image boundary and a second portion located outside the image boundary ([0081], ll. 12-15, “a non-leaf node at a picture boundary may only have one child node due to a forced split and one of the child nodes corresponds to a block outside the picture boundary.” Note, one child node inside the picture boundary and one child node outside the picture boundary corresponds to the first portion and second portion, respectively, split by the image boundary); and 
in response to determining that the coding unit is located on the image boundary: 
determine whether the first portion and the second portion have different sizes or equal sizes ([0105], ll. 14-19, “when nearing a picture boundary, a region to be coded may be smaller than a CTU. Consequently, in this example, CTUs may be forced to be split to fit for the picture boundary. In one example, only symmetric binary-tree is used for the forced split and no partitioning type is signaled.” Note, symmetric partitioning is of equal sizes. Furthermore, FIGS. 3, 5A, 5B, and 6A-6E describe multiple partition types depending on the symmetry (e.g., equal/unequal sizes) of the portions); and
performing, based on relative sizes of the first portion and the second portion, a boundary partition processing on the coding unit ([0081] describes forced partitioning at a boundary; FIGS. 3, 5A, 5B, and 6A-6E describe multiple partitioning types depending on the symmetry (e.g., equal/unequal sizes) of the portions),
wherein the boundary partition processing comprises: 

symmetric binary tree partitioning when the first portion and the second portion equal sizes ([0105], ll. 17-19, “In one example, only symmetric binary-tree is used for the forced split”).
Li fails to expressly disclose triple tree partitioning or asymmetric partitioning when the first portion and the second portion have different sizes. Note, Li discloses asymmetric partitioning, but only provides examples of partitioning at the picture boundary specifically with symmetric partitioning.
However, Hsiang teaches triple tree partitioning or asymmetric partitioning when the first portion and the second portion have different sizes ([0058], ll. 12-15, “The current CU is determined to be an in-bounds CU or an out-of-bounds CU in Step S1106 and the in-bounds CU is determined to be a leaf CU or to be further split in Step S1112;” [0058], ll. 20-24, “The out-of-bounds CU is split by a 1-D splitting type in Step S1108 and each of the resulting child CUs is checked to be an in-bounds CU or an out-of-bounds CU in Step S1106 by setting the child CU as the current CU in Step S1110;” [0058], ll. 27-29, “1-D splitting type are asymmetric binary-tree splitting, symmetric triple-tree splitting, and asymmetric triple-tree splitting”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used asymmetric partitioning in a picture boundary, as taught by Hsiang ([0058]), in Li’s invention. One would have been motivated to modify Li’s invention, by incorporating Hsiang’s invention, to improve coding efficiency using recursive partitioning along a boundary and minimizing out-of-bound CUs (Hsiang: [0014]), thereby reducing processing power and memory not pertinent to the picture being encoded/decoded.
Regarding claim 2, Li and Hsiang disclose all of the limitations of claim 1, as outlined above. Additionally, Li discloses wherein the at least one processor is further configured to hierarchically repeat partitioning on child coding units, which are located on the image boundary, partitioning from the coding unit until a deepest level boundary coding unit is entirely inside the image boundary ([0078], ll. 3-4, “The MTT partitioning structure of this disclosure is still a recursive tree structure;” [0081], ll. 10-15, “Each respective non-leaf node of the plurality of non-leaf nodes has one or more child nodes in the tree structure. In some examples, a non-leaf node at a picture boundary may only have one child node due to a forced split and one of the child nodes corresponds to a block outside the picture boundary.” Note, Hsiang additionally provides for recursively partitioning until the CUs are in-bound in FIG. 11).
Regarding claim 3, Li and Hsiang disclose all of the limitations of claim 1, as outlined above. Additionally, Li discloses wherein the coding unit is a coding tree unit ([0045], ll. 12-18, “A CTU may also be referred to as a "tree block" or a "largest coding unit" (LCU). The CTUs of HEVC may be broadly analogous to the macroblocks of other standards, such as H.264/AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs)”).
Regarding claim 4, Li and Hsiang disclose all of the limitations of claim 3, as outlined above. Additionally, Li discloses wherein the at least one processor is further configured to perform N shallowest levels quad tree partitioning after determining that the coding unit is located on the image boundary, wherein N is an integer smaller than a number of partitioning hierarchy levels ([0047], ll. 5-8, “each tree block may be split into coding units (CUs) according to a quad-tree. In general, a quad-tree data structure 
Regarding claim 5, Li and Hsiang disclose all of the limitations of claim 4, as outlined above. Additionally, Li discloses wherein the at least one processor is further configured to use a predefined N shallowest levels of quad tree partitions or derive N shallowest levels of quad tree partitions using a predefined method ([0046], ll. 2-3, “recursively perform quad-tree partitioning on the coding tree blocks of a CTU.” Note, N is the partitioning depth, where the specific number is dependent on the recursive method and when it stops).
Regarding claim 8, Li and Hsiang disclose all of the limitations of claim 1, as outlined above. Additionally, Li discloses wherein the at least one processor is further configured to use quad-tree partitioning in each hierarchy level for a corner boundary coding unit 
Regarding claim 9, Li and Hsiang disclose all of the limitations of claim 1, as outlined above. Additionally, Li discloses wherein the apparatus is an image encoding apparatus, and wherein the at least one processor is further configured to generate a bitstream including coded coding units and partitioning information indicating how the coding tree units are partitioned (FIG. 8, video encoder 22 with “bitstream” output from entropy encoding unit 118; [0007], ll. 2-3, “signaling syntax elements that indicate how a particular picture of video data is partitioned;” [0048], ll. 1-5, “Each node of the quadtree data structure may provide syntax data for the corresponding CU. For example, a node in the quadtree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs”).
Regarding claim 10, Li and Hsiang disclose all of the limitations of claim 9, as outlined above. Additionally, Li discloses wherein the at least one processor is further configured to further partition a deepest level boundary coding unit according to rate-distortion optimization ([0103], ll. 8-11, “video encoder 22 may determine a particular partition structure and partition type to use based on rate-distortion criteria for the particular picture of video data being coded”).
Regarding claim 11, Li and Hsiang disclose all of the limitations of claim 1, as outlined above. Additionally, Li discloses wherein the apparatus is a decoding apparatus (FIG. 9, video decoder 30).
Regarding claim 12, Li and Hsiang disclose all of the limitations of claim 11, as outlined above. Additionally, Li discloses wherein the apparatus is further configured to parse a bitstream including coded coding units and a partitioning information indicating how the coding tree units are partitioned (FIG. 9, video decoder 30 with input “encoded 
Regarding claim 13, Li and Hsiang disclose all of the limitations of claim 3, as outlined above. Additionally, Li discloses wherein an indication of N shallowest levels of quad tree partitions or a threshold of an aspect ratio of the coding unit is obtained from partitioning information of the image ([0048], ll. 1-9, “Each node of the quadtree data structure may provide syntax data for the corresponding CU. For example, a node in the quadtree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs. Syntax elements for a CU may be defined recursively, and may depend on whether the CU is split into sub-CUs. If a CU is not split further, it is referred as a leaf-CU. If a block of CU is split further, it may be generally referred to as a non-leaf-CU.” Note, the partitioning information of the image is the bitstream that is partitioned for information of the image).
Regarding claim 14, the limitations are the same as those in claim 1
Regarding claim 15, the limitations are the same as those in claim 2; however, written in process form instead of apparatus form. Therefore, the same rationale of claim 2 applies equally as well to claim 15.
Regarding claim 16, the limitations are the same as those in claim 3; however, written in process form instead of apparatus form. Therefore, the same rationale of claim 3 applies equally as well to claim 16.
Regarding claim 17, the limitations are the same as those in claim 4; however, written in process form instead of apparatus form. Therefore, the same rationale of claim 4 applies equally as well to claim 17.
Regarding claim 19, the limitations are the same as those in claim 14; however, written as a non-transitory computer readable medium. Therefore, the same rationale of claim 14 applies equally as well to claim 19. Additionally, Li discloses a non-transitory computer readable medium ([0040], ll. 1-4, “Computer-readable media 16 may include […] storage media (that is, non-transitory storage media)”).
Claims 6, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0208336 A1 (hereinafter “Li”) in view of U.S. Publication No. 2020/0195924 A1 (hereinafter “Hsiang”), and further in view of U.S. Publication No. 2018/0070110 A1 (hereinafter “Chuang”).
Regarding claim 6, Li and Hsiang disclose all of the limitations of claim 1, as outlined above. Li and Hsiang fail to expressly disclose wherein the at least one processor is further configured to limit an aspect ratio of a current leaf node of the coding unit as a criteria for partition direction when an aspect ratio exceeds a threshold value.
wherein the at least one processor is further configured to limit an aspect ratio of a current leaf node of the coding unit as a criteria for partition direction when an aspect ratio exceeds a threshold value ([0117] discloses “context modeling of a PT split flag” (e.g., partitioning flag) based on the aspect ratio of CUs increasing in comparison to previous aspect ratios and in response choosing neighboring blocks characteristics).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have considered an aspect ratio when partitioning, as taught by Chuang ([0117]), in Li and Hsiang’s joint invention. One would have been motivated to modify Li and Hsiang’s joint invention, by incorporating Chuang’s invention, to enhance coding and signaling efficiency with respect to block partitioning structures ([0006]).
Regarding claim 7, Li, Hsiang, and Chuang disclose all of the limitations of claim 6, as outlined above. Additionally, Chuang discloses wherein the at least one processor is further configured to use, as the threshold value, a predefined threshold or to derive the threshold using a predefined method 
Regarding claim 18, the limitations are the same as those in claim 6; however, written in process form instead of apparatus form. Therefore, the same rationale of claim 6 applies equally as well to claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STUART D BENNETT/Examiner, Art Unit 2481